Exhibit 10.1

AMENDMENT

TO

CONSULTING AGREEMENT

 

This Amendment (this “Amendment”), entered into and effective as of August 4,
2016, is made to that certain Consulting Agreement, effective as of August 10,
2015 (the “Agreement”), by and between Nathan’s Famous, Inc., a Delaware
corporation (the “Company”), and Wayne Norbitz (“Consultant”). Capitalized terms
used herein but not otherwise defined shall have the meanings ascribed to them
in the Agreement.

 

WITNESSETH

 

WHEREAS, the Parties desire to amend the Agreement to extend the Term and
certain other terms and conditions of the Agreement; and

 

WHEREAS, pursuant to Section 16 of the Agreement, the Agreement may only be
amended by a written instrument signed by the Parties.

 

NOW, THEREFORE, in exchange for good and valuable consideration, the sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
Parties hereby agree as follows:

 

 

1.

Amendments to Agreement.

 

(a)     Sections 1 and 2 of the Agreement are hereby amended and restated to
read as follows:

 

“1.     Duties. Subject to the terms and conditions set forth in this Agreement,
the Company agrees to retain Consultant to provide services to the Company.
Consultant shall provide one (1) day of service per week to the Company, as
directed by the Board of Directors of the Company and/or Eric Gatoff, Chief
Executive Officer of the Company. It is the intention of the Consultant to form
a limited liability company which will perform the services required under the
Agreement.

 

2.       Fee. The Company shall pay to Consultant $8,145.50 per month for
services rendered. By the last week of each month, Consultant shall submit an
invoice to the Company reasonably detailing time expended rendered that month.
The Company shall pay Consultant no later than fourteen days after the
submission of the invoice.”

 

(b)     Section 4 of the Agreement is hereby amended to extend the Term to
expire twelve (12) months from August 10, 2016.

 

2.            Acknowledgement. The Parties acknowledge that except for the
amendments expressly set forth in this Amendment, all other terms and conditions
of the Agreement shall be unaffected hereby and remain in full force and effect.
The Parties reaffirm, ratify and confirm their respective obligations, covenants
and agreements under the Agreement.

 

 
 

--------------------------------------------------------------------------------

 

  

3.     Miscellaneous.

 

(a)     This Amendment may be executed and delivered (including by facsimile or
.pdf transmission) in one or more counterparts, and by the different parties
hereto in separate counterparts, each of which when executed shall be deemed to
be an original but all of which taken together shall constitute one and the same
agreement.

 

(b)     To the extent that any provision of the Agreement needs to be waived or
amended in order to allow the amendments made herein to be effective, such
provisions are hereby waived and/or amended to the extent necessary to allow for
the amendments made herein to be effective.

 

(c)     This Amendment and any and all matters arising directly or indirectly
herefrom shall be governed by and construed and enforced in accordance with the
laws of the State of New York applicable to agreements made and to be performed
entirely in such state, without giving effect to the choice or conflict of law
principles thereof.

 

(d)     On or after the date of this Amendment, each reference in the Agreement
to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like import
referring to the Agreement shall mean and be a reference to the Agreement as
amended by this Amendment, and this Amendment shall be deemed to be a part of
the Agreement.

 

[Signature Page Follows] 

 

 
-2-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.

 

 

 

NATHAN’S FAMOUS, INC.

     

By:

/s/ Eric Gatoff

   

Name:

Eric Gatoff

   

Title:

Chief Executive Officer

 

         

/s/ Wayne Norbitz

 

WAYNE NORBITZ

 

 

 -3-